NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-4429-17T4

CLAUDIA CASSER,

           Plaintiff-Appellant,

v.

TOWNSHIP OF KNOWLTON,
MAYOR AND COMMITTEE FOR
KNOWLTON, TOWNSHIP OF
KNOWLTON PLANNING BOARD,
RENE MATHEZ, KATHY CUNTALA,
DAVID A. SMITH, RONALD C.
FARBER, SCOTT ODORIZZI,
CLAYTON TAYLOR, MICHAEL
TIRONI, HAL BROMM, GEORGE
JAMES, CARLA CONSTANTINO,
MASER CONSULTING, PA, JOSEPH
J. LAYTON, MARK HONTZ, and
TED RODMAN,

           Defendants-Respondents,

and

JOHN ANDERSON, PETER PAGLIA,
and VIVIAN PAGLIA,

           Defendants.
           Submitted April 3, 2019 – Decided June 14, 2019

           Before Judges Alvarez and Nugent.

           On appeal from Superior Court of New Jersey, Law
           Division, Warren County, Docket No. L-0151-13.

           Claudia Casser, appellant pro se.

           Robert J. Greenbaum, attorney for respondents
           Township of Knowlton, Mayor and Committee for
           Knowlton, Township of Knowlton Planning Board,
           Members of the Township of Knowlton Planning
           Board, Rene Mathez, Kathy Cuntala, David A. Smith,
           Ronald C. Farber, Scott Odorizzi, Clayton Taylor,
           Michael Tironi, Hal Bromm, George James, and Carla
           Constantino.

           Thompson Becker & Bothwell, LLC, attorneys for
           respondents Maser Consulting, PA, and Joseph J.
           Layton (Joseph T. Ciampoli, on the brief).

           McElroy, Deutsch, Mulvaney & Carpenter, LLP,
           attorneys for respondent Mark Hontz (Craig J. Smith,
           on the brief).

           Law Office of Steven J. Tegrar, attorneys for
           respondent Ted Rodman (Jean S. Larue, on the brief).

PER CURIAM

     Plaintiff Claudia Casser appeals from Judge John H. Pursel's February 7,

2017 dismissal of counts one through ten of her second amended complaint. She




                                                                      A-4429-17T4
                                      2
also appeals from Judge Pursel's August 9, 2017 denial of reconsideration. 1 We

affirm for the reasons stated by Judge Pursel, who relied upon Rule 4:6-2(e) and

relevant legal precedent regarding dismissals for failure to state a claim. He

also relied upon our comment regarding any future pleadings plaintiff might

file—that she must "clearly state the claims she is asserting, the factual bases

for those claims, and the relief she seeks." Casser v. Twp. of Knowlton (Casser

II),2 Nos. A-2127-14, A-1815-13 (App. Div. July 7, 2015) (slip op. at 29).

      For a more detailed description of the years-long tortuous litigation

history of this case, the reader is directed to Casser II. See id. at 4-5. Suffice it

to say that the variance approvals plaintiff obtained on October 23, 2007 from

the Knowlton Township Planning Board were the springboard for nine years of

litigation. Plaintiff is an attorney and a former Planning Board member.




1
  Another judge dismissed the eleventh count of the complaint, which dismissal
plaintiff is not challenging.
2
  In Casser v. Twp. of Knowlton (Casser I), No. A-4603-12 (App. Div. May 12,
2014), we dismissed as interlocutory plaintiff's appeal of the dismissal of the
first complaint and remanded the matter.

      While part of Casser II was published, 441 N.J. Super. 353 (App. Div.
2015), we refer only to the complete unpublished Casser II opinion. We omit
reference to the published decision.
                                                                             A-4429-17T4
                                         3
      Plaintiff's first complaint was filed in 2010 and, like the second complaint

and the amended second complaint, she alleged wrongdoing on the part of

Township officials and employees in the inclusion of conditions in her 2007

variance approvals. She also claimed there were improprieties in Township

zoning then and now. She sought damages for her approvals, and for those

granted to other landowners.

      Plaintiff appealed the dismissal of her first complaint. While that appeal

was pending, she filed a second lawsuit, which was basically a restatement of

the first, except this time she named as defendants the landowners she viewed

as having been wrongfully granted zoning approvals. We affirmed the dismissal

of plaintiff's first complaint in its entirety. Id. at 24.

      In Casser II, we remanded the matter to the trial court to allow plaintiff

the opportunity to amend the second complaint, which had also been dismissed

in its entirety. It bears repeating that in Casser II we described the second

complaint as "a long, rambling document, which repeated many of the

allegations contained in plaintiff's 2010 complaint." Id. at 25.

      Plaintiff's second amended complaint, at issue here, is twenty-nine pages

long and contains 214 separate paragraphs. Judge Pursel exhaustively ruled on

each and every count, finding that not only did plaintiff fail to state a claim, she


                                                                            A-4429-17T4
                                           4
did not clearly state the factual basis for any of the allegations. Regarding

counts four and five, the judge found that plaintiff lacked standing to challenge

subdivision approvals granted to other landowners. Counts six and seven,

alleging spoliation and fraudulent concealment, were barred by the entire

controversy doctrine, res judicata, and collateral estoppel because plaintiff's

allegations of fraudulent concealment had been dismissed during Casser II. Id.

at 16, 24. Most of plaintiff's claims related to actions in 2010 that had already

been ruled upon.

      On reconsideration, the judge opined that plaintiff had failed to establish

that dismissal of the second amended complaint was plainly incorrect, that he

had failed to consider evidence, or that the matter required reconsideration

because of new information. Relying on Cummings v. Bahr, 295 N.J. Super.

374, 384-85 (App. Div. 1996), the judge held plaintiff failed to meet the

reconsideration standard.

      Casser now alleges the following as points of error:

            POINT ONE:  THE TRIAL COURT ERRED BY
            CONFLATING THIS ACTION WITH AN EARLIER
            ACTION.

            POINT TWO:   THE TRIAL COURT APPLIED
            THE WRONG STANDARDS TO DEFENDANTS'
            MOTIONS TO DISMISS.


                                                                         A-4429-17T4
                                       5
    A.    The Fact That This Court Finds the SAC
    "Confusing" Is Not Grounds to Dismiss Claims If
    "the Fundament of a Cause of Action May Be
    Gleaned" From the Facts Stated.

    B.  The Trial Court Erred By Dismissing the
    Complaint "With" Prejudice Without Identifying
    Any Legal Impediment That Would Render
    Amendment Futile.

POINT THREE: THE TRIAL COURT ERRED BY
DISMISSING PLAINTIFF'S TIMELY CLAIM
CHALLENGING THE FACIAL LEGALITY OF THE
AMENDED ORDINANCE.

    A.   Count One States a Claim Under the
    Declaratory Judgments Act.

    B.    Count One States a Claim In Lieu of
    Prerogative Writs.

POINT FOUR: THE TRIAL COURT ERRED BY
HOLDING MOOT COUNT TWO'S CLAIM THAT
THE ORDINANCE IN EFFECT AT THE TIME OF
THE ANDERSON AND PAGLIA SUBDIVISIONS
WAS UNLAWFUL ON ITS FACE.

POINT FIVE:  THE TRIAL COURT ERRED BY
DISMISSING WITH PREJUDICE PLAINTIFF'S
COUNT THREE CHALLENGE TO THE PAGLIA
SUBDIVISION.

POINT SIX:   THE SAC DID "SUFFICIENTLY
PLEAD FACTS THAT ESTABLISH THAT . . . THE
KNOWLTON LAND USE BOARD ACTED IN AN
ARBITRARY AND CAPRICIOUS FASHION."



                                                      A-4429-17T4
                       6
POINT SEVEN: PLAINTIFF HAS STANDING TO
CONTEST THE ILLEGAL ACTIONS OF THE
PLANNING BOARD IN CONNECTION WITH THE
ANDERSON AND PAGLIA SUBDIVISIONS.

    A.    The Facts Establishing Plaintiff's Interests.

    B.    The Standard.

POINT EIGHT: THE SAC PLEADS SUFFICIENT
FACTS SUPPORTING EACH ELEMENT OF ITS
CLAIMS OF SPOLIATION AND FRAUDULENT
CONCEALMENT.

POINT NINE:  THE TRIAL COURT DENIED
PLAINTIFF DUE PROCESS BY CONSIDERING
PRECLUSION DEFENSES IN MOTIONS TO
DISMISS.

POINT TEN:   THE TRIAL COURT ERRED BY
DISMISSING   CLAIMS    EXEMPT    FROM
PRECLUSION DEFENSES.

    A.   Preclusion Defenses do NOT Apply to
    Claims or Issues Dismissed As Unripe or Moot.

    B.    Claim Preclusion Defenses Apply Only to
    Claims That Existed At the Time of Filing of the
    Prior Complaint.

    C.   Issue Preclusion Applies Only to Issues
    Actually Litigated in the Prior Action.

    D.    Preclusion Applies Only to Parties to the
    Prior Action.

POINT ELEVEN:     THE SAC PLEADS FACTS
SUFFICIENT TO ESTABLISH PLAINTIFF'S RIGHT

                                                          A-4429-17T4
                          7
            TO MANDAMUS ORDERING THE TOWNSHIP
            COMMITTEE AND PLANNING BOARD TO
            PERFORM THEIR MINISTERIAL REPORTING
            DUTIES UNDER THE MLUL AND OPMA.

            POINT TWELVE:    COUNT NINE STATES A
            CLAIM FOR "PATTERN OF NON-COMPLIANCE"
            UNDER OPMA.

            POINT THIRTEEN:   PLAINTIFF PLEADS FACTS
            SUFFICIENT TO SUPPORT A CLAIM FOR CIVIL
            CONSPIRACY.

      As we have previously said, the zoning ordinance that controlled the

variances granted to plaintiff in 2007 has since been revised.         Thus, her

challenge, whether facial or otherwise, is moot. Casser II, slip op. at 18-19.

Plaintiff's claims for damages regarding other landowners' subdivisions

approved after hers have no basis in the law. Plaintiff has no facts which support

her belief that defendants have engaged in wrongful action. There are no

grounds upon which relief can be granted. R. 4:6-2(e); Banco Popular N. Am.

v. Gandi, 184 N.J. 161, 165-66 (2005). It is patently clear that most of the

allegations relate to issues already decided in Casser II and thus may not be

relitigated. See N.J. Div. of Youth & Family Servs. v. R.D., 207 N.J. 88, 114-

15 (2011); Casser II, slip op. at 18-25.

      Nothing in plaintiff's reconsideration motion warranted relief. As Rule

4:49-2 informs us, such applications must provide a judge with either facts or

                                                                          A-4429-17T4
                                           8
law which have been overlooked. Reconsideration is to be granted in the trial

court's sound discretion, and we see no abuse of discretion in Judge Pursel's

denial. See Capital Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super.

299, 310 (App. Div. 2008).

      Having examined plaintiff's second amended complaint, we find that the

arguments on appeal are without sufficient merit to warrant further discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-4429-17T4
                                       9